Title: From George Washington to Henry Lee, 30 June 1792
From: Washington, George
To: Lee, Henry

 
(Private) 
Dear Sir,Philadelphia 30th June 1792.
Your favor of the 15th came duly to hand, but at a time when I was much engaged with the Secretary of State in dispatching Mr Pinckney to the Court of London—and in considering other business of importance.
I shall repeat in this letter what I have declared to you on a former occasion—vizt—that wishing to promote the public weal, & to make justice and impartiality the lines by which to walk, to accomplish this, every information that will enable me to work on so solid a basis, or which would enable me to investigate with more accuracy the characters of public men—or the utility of public measures, cannot fail of being acceptable to me, whilst I have any thing to do with either—particularly the latter.
Having premised these truths, I shall add, on the subject of your letter, that I can no more condemn G[eneral] K[nox] on the evidence of Colo. D[arke’]s letter to you, than I am disposed to go into a full vindication of his conduct against the implications which are contained in that Letter—When assertion stands against assertion, recourse must be had to collateral circumstances to come at the truth, or the preponderating weight, but these are not necessary in the instance before us, for it will not be unfair to Declare, that the conduct of Colo. D—— is uncandid, and that his letter is equivocal. He acknowledges in it, that when I asked if he would serve, if you should be appointed to the chief command, that he gave no answer; but does not, in any part of his letter tell you what answer he gave G.K. to the same question; unless you take the following for one, when he was applied to, to know if he would accept of an appointment “I told him I first wanted to know who would command the Army, and said something of you, and some other” but are these equivocal expressions to be placed against the positive declaration of the other? especially too, when Colo. D—— in relating the conversation which passed between himself & me, has mistaken both the substance and tendency of it; For you may be assured, Sir, I never mentioned your name, or the name of any man living to him as one who was in the smallest degree fixed on, for the command.

The Secretary at War, himself, was unacquainted with the final decision when Colo. D—— left this City. The truth is, I never was more embarrassed in any appointt—& the object of my conversation with the latter was to learn the public sentiment as far as it could be obtained from him, with respect to this matter; And to questions of this tendency he said he had heard Morgan, Scott and yourself mentioned on his Journey through, and from Kentucky to his own house—&, if I understood the significancy of things not expressed he compd himself—I took an occasion then, to observe, that I conceived few men were better qualified for such a command than you were & asked if he thought your junr Rank in the late Army would be an objection with those who had been your Seniors in it to serve under you—his reply (when a little pushed by bringing the case home to himself for I wanted to draw an explicit declaration from him) was, that he believed it would be an unpleasant, or agrating thing or words to that effect—but the manner, more than the expression throughout the whole of the conver[satio]n which was after dinnr and when we were alone led me to conclude that it would not be relished by him. What his real intentions might be at that time—when he was speaking to G.K.—or lastly to you no one but himself is master of.
I have no hesitation in declaring to you that the biass of my inclination was strongly in your favor; but, that the result of my enquiries—direct & indirect—of Military, and indeed of other characters (who were well disposed to see you in nomination) was, that if you were appointed to the Command it would be vain to look for Senior Officers to act subordinately; or if they consented, it would be so grudgingly as, more than probably, the seeds of Sedition would be coeval with the formation of the Army; such being the nature of Military pride. Admitting this then One of two things would inevitably have followd either—an army composed of discontented materials, or of junr characters, the first might be attended with fatal consequences—the other (however excellent the Officers might be) if any disaster shoud befal the [army] it would instantly be asscribed to the inexperience of the principal Officers in stations to which they had never been accustomed; thereby drawing a weight upon my shoulders too heavy to be borne. This was my own view of the

subject; & the principle upon which I acted not, be assured, because G.K. was of this, or of that opinion. The fact, I sincerely believe is, that he was as much puzzled as I was, to fix on the first Officer, under the circumstances that existed.
How far the appointment of G[eneral] W[ayne] is a popular, or an unpopular measure is not for me to decide. It was not the determination of a moment, nor was it the effect of partiality or of influence; for no application (if that in any instance could have warped my judgment) was ever made in his behalf from any one who could have thrown the weight of a feather into his scale but because, under a full view of all circumstances he appeared most eligable—To a person of your observation & intelligence, it is unnecessary to remark that an appointment which may be unpopular in one place, or with one set of men, may not be so in another place or with another set of Men and vice versa—and that to attempt to please every body is the sure way to please nobody—of course the attempt would be as idle as the executn wd be impracticable—G.W. has many good points as an Officer—and it is to be hoped that time, Reflection, good advice and above all, a due sence of the importance of the trust which is committed to him, will correct his foibles, or cast a shade over them. With estm & Regd I am &ca

G. W——n

